Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
machine learning device for learning – in claims 1 and 7-9
state observation unit for observing – in claims 1 and 7-9
label data acquisition unit for acquiring – in claims 1 and 8
learning unit for performing – in claim 1 and 7-9
error calculating unit for calculating – in claim 4
model updating unit for updating – in claim 4
inference result output for outputting – in claims 7 and 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 7-9 (and dependent claims therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation, listed in the Claim Interpretation section above, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No other structure or algorithm is disclosed other otherwise linked to the “state observation unit for observing”, “label data acquisition unit for acquiring”, “learning unit for performing”, “error calculating unit for calculating”, “model updating unit for updating” and inference result output for outputting” recited in claims 1, 4 and 7-9 (and dependent claims therefrom). Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
- observing at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus, operating environment data indicating an operating environment of the motor drive apparatus, and operating history data indicating an operating history of the motor drive apparatus, as a state variable representing the present state of the environment;
- acquiring repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data;
- performing learning by associating the state variable with the label data.

2A Prong 1: The limitations of observing at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus, operating environment data indicating an operating environment of the motor drive apparatus, and operating history data indicating an operating history of the motor drive apparatus, as a state variable representing the present state of the environment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “observing” in the context of this claim encompass the user mentally reading the data and assigning the values to the variables. The limitations of acquiring repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “acquiring” in the context of this claim encompass the user mentally analyzing the data and collecting the items of interest. Similarly, the limitations of performing learning by associating the state variable with the label data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “learning” in the context of this claim encompass the user mentally associating the variables with the data and updating the weight values based on the relations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element - a machine learning device, a state observation unit, a label data acquisition unit and a learning unit. In this case, a device or unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (Fig. 1 discloses that the machine learning device comprises a processor, a rom, a ram and a nonvolatile memory). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine learning device, a state observation unit, a label data acquisition unit and a learning unit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, claims 7, 8 and 9 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- wherein the state observation unit further observes test result data indicating test results of the motor drive apparatus as a state variable. 
2A Prong 1: The limitations of wherein the state observation unit further observes test result data indicating test results of the motor drive apparatus as a state variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally reading the test result data and assigning the values to the variables.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- wherein the label data acquisition unit further acquires re-repair time data indicating an operating time until a next fault after repairing the motor drive apparatus and starting re-operation, and the next repaired and/or replaced part data indicating information on a part to be repaired and/or replaced at the next fault as label data. 
2A Prong 1: The limitations of wherein the label data acquisition unit further acquires re-repair time data indicating an operating time until a next fault after repairing the motor drive apparatus and starting re-operation, and the next repaired and/or replaced part data indicating information on a part to be repaired and/or replaced at the next fault as label data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally analyzing the data and collecting the items of interest.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 

- updating the correlation model to reduce the error; 
2A Prong 1: The limitations of calculating an error between a correlation model for inferring the part to be repaired and/or replaced from the state variable and a correlation feature identified from preliminarily prepared teacher data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating” in the context of this claim encompass the user mentally multiplying and summing values of variables by the formula. Similarly, the limitations of updating the correlation model to reduce the error, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “updating” in the context of this claim encompass the user mentally changing the weight values based on the calculation results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- wherein the learning unit calculates the state variable and the label data in a multilayer structure. 
2A Prong 1: The limitations of wherein the learning unit calculates the state variable and the label data in a multilayer structure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally multiplying and summing values of variables by the formula. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- wherein the machine learning device is provided in a cloud server. 
2A Prong 1: The limitations of wherein the machine learning device is provided in a cloud server, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “in a cloud server”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the language “in a cloud server”, the limitations in the context of this claim encompass the user mentally setting up the structure of model. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a cloud server. The computing system is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (US 2017/0031329 A1) in view of Maity et al. (US 8,560,368 B1).

Regarding claim 7
Inagaki teaches
A fault diagnosis apparatus for inferring a part to be repaired and/or replaced of a motor drive apparatus, comprising: a machine learning device ([0003] “The present invention relates to a machine learning method and a machine learning device for learning fault conditions, and a fault prediction device and a fault prediction system including the machine learning device.”; “fault prediction device” reads on “fault diagnosis apparatus”) for learning a part to be repaired and/or replaced with respect to a state of the motor drive apparatus to be repaired,
wherein the machine learning device includes 
a state observation unit( [0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest.”) for observing at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus ( [0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.) operating environment data indicating an operating environment of the motor drive apparatus ( [0065] “The state observation unit 41 functions similarly to the state observation unit 52 described with reference to FIG. 1 and obtains a state variable reflecting the state of the robot 2 or the surrounding environment.”; ) and [operating history data indicating an operating history of the motor drive apparatus], as a state variable representing the present observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment,”);
a learning unit for performing learning by associating a part that has been repaired and/or replaced in the motor drive apparatus with information at the occurrence of a fault of the motor drive apparatus, an operating environment of the motor drive apparatus, and an operating history of the motor drive apparatus ([0049] “The learning unit 53 learns fault conditions in accordance with a training data set generated based on a combination of the state variable output from the state observation unit 52 and the determination data output from the determination data obtaining unit 51.”; “a combination of the state variable output from the state observation unit and the determination data output from the determination data obtaining unit” reads on “associating a part that has been repaired and/or replaced in the motor drive apparatus with information at the occurrence of a fault of the motor drive apparatus, an operating environment of the motor drive apparatus, and an operating history of the motor drive apparatus”)
an inference result output unit for outputting the results obtained by inferring the part to be repaired and/or replaced, based on a state variable observed by the state observation unit and learning results by the learning unit. ([0013] “… there is provided a fault prediction device that includes the machine learning device according to any one of the first to fourth aspects and predicts a fault of the industrial machine, the fault prediction device further including a fault information output unit that outputs fault information indicating one of whether a fault has occurred in the industrial machine and a degree of fault, in response to input of a current state variable of the state variable, based on a result of learning by the learning unit in accordance with the training data set”; “a fault information” implies that it includes whether the part should be repaired/replaced ;)
Inagaki does not distinctly disclose
- operating history data indicating an operating history of the motor drive apparatus;
However, Maity teaches
- operating history data indicating an operating history of the motor drive apparatus; ([col 5, ln 33-37] “Inputs may include, for example, the sensor data generated by the sensors 14, platform configuration data associated with the machines 12, maintenance history information of the machines 12, logistics status of the machines 12, operating history of the machines 12, and the like.”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki with the machine operating history of Maity in order to achieve more accurate prediction of maintenance time for the parts (Maity, [Col 1, ln 30-35])

Regarding claim 9
Inagaki teaches
A machine learning device ([0003] “The present invention relates to a machine learning method and a machine learning device for learning fault conditions, and a fault prediction device and a fault prediction system including the machine learning device.”; “fault prediction device” reads on “fault diagnosis apparatus”) for learning a part to be repaired and/or replaced with respect to a state of the motor drive apparatus to be repaired, comprising:
a state observation unit( [0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest.”) for observing at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus ( [0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.) operating environment data indicating an operating environment of the motor drive apparatus ( [0065] “The state observation unit 41 functions similarly to the state observation unit 52 described with reference to FIG. 1 and obtains a state variable reflecting the state of the robot 2 or the surrounding environment.”; ) and [operating history data indicating an operating history of the motor drive apparatus], as a state variable representing the present state of the environment ([0009] “observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment,”);
a learning unit for performing learning by associating a part that has been repaired and/or replaced in the motor drive apparatus with information at the occurrence of a fault of the motor drive apparatus, an operating environment of the motor drive apparatus, and an operating history of the motor drive apparatus ([0049] “The learning unit 53 learns fault conditions in accordance with a training data set generated based on a combination of the state variable output from the state observation unit 52 and the determination data output from the determination data obtaining unit 51.”; “a combination of the state variable output from the state observation unit and the determination data output from the determination data obtaining unit” reads on “associating a part that has been repaired and/or replaced in the motor drive apparatus with information at the occurrence of a fault of the motor drive apparatus, an operating environment of the motor drive apparatus, and an operating history of the motor drive apparatus”)
an inference result output unit for outputting the results obtained by inferring the part to be repaired and/or replaced, based on a state variable observed by the state observation unit and learning results by the learning unit. ([0013] “… there is provided a fault prediction device that includes the machine learning device according to any one of the first to fourth aspects and predicts a fault of the industrial machine, the fault prediction device further including a fault information output unit that outputs fault information indicating one of whether a fault has occurred in the industrial machine and a degree of fault, in response to input of a current state variable of the state variable, based on a result of learning by the learning unit in accordance with the training data set”; “a fault information” implies that it includes whether the part should be repaired/replaced ;)
Inagaki does not distinctly disclose
- operating history data indicating an operating history of the motor drive apparatus;
However, Maity teaches
- operating history data indicating an operating history of the motor drive apparatus; ([col 5, ln 33-37] “Inputs may include, for example, the sensor data generated by the sensors 14, platform configuration data associated with the machines 12, maintenance history information of the machines 12, logistics status of the machines 12, operating history of the machines 12, and the like.”)
	Same motivation to combine Inagaki and Maity as claim 7.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Maity further in view of Bryce et al. (US 2017/0078111 A1).

Regarding claim 1
Inagaki teaches
A fault diagnosis apparatus for inferring a part to be repaired and/or replaced of a motor drive apparatus, comprising: a machine learning device ([0003] “The present invention relates to a machine learning method and a machine learning device for learning fault conditions, and a fault prediction device and a fault prediction system including the machine learning device.”; “fault prediction device” reads on “fault diagnosis apparatus”) for learning a part to be repaired and/or replaced with respect to a state of the motor drive apparatus to be repaired,
wherein the machine learning device includes 
a state observation unit( [0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest.”) for observing at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus ( [0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.) operating environment data indicating an operating environment of the motor drive apparatus ( [0065] “The state observation unit 41 functions similarly to the state observation unit 52 described with reference to FIG. 1 and obtains a state variable reflecting the state of the robot 2 or the surrounding environment.”; ) and [operating history data indicating an operating history of the motor drive apparatus], as a state variable representing the present state of the environment ([0009] “observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment,”);
a learning unit for performing learning by associating the state variable with the label data. ([0049] “The learning unit 53 learns fault conditions in accordance with a training data set generated based on a combination of the state variable output from the state observation unit 52 and the determination data output from the determination data obtaining unit 51.”; “the determination data” reads on “the label data”)
Inagaki does not distinctly disclose
- operating history data indicating an operating history of the motor drive apparatus;
However, Maity teaches
- operating history data indicating an operating history of the motor drive apparatus; ([col 5, ln 33-37] “Inputs may include, for example, the sensor data generated by the sensors 14, platform configuration data associated with the machines 12, maintenance history information of the machines 12, logistics status of the machines 12, operating history of the machines 12, and the like.”)

	Inagaki as modified by Maity does not distinctly disclose
- a label data acquisition unit for acquiring repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data. 
	However, Bryce teaches
- a label data acquisition unit for acquiring repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data. ([0271-0272] “assisting in determining context dependent response to a data anomaly, e.g. determining that an apparent fault detected during heating system or other maintenance is a result of a maintenance operation and needs no response; and/or presenting existing service records of repairs carried out and parts changed in the context of the appliance operation.”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki and Maity with the machine maintenance record of Bryce in order to achieve better understanding of machine status (Bryce, [0265])

Regarding claim 4
Inagaki as modified by Maity and Bryce teaches all of the limitations of claim 1 as cited above and Inagaki further teaches:

- an error calculating unit for calculating an error between a correlation model for inferring the part to be repaired and/or replaced from the state variable and a correlation feature identified from preliminarily prepared teacher data; and a model updating unit for updating the correlation model to reduce the error. ([0053] “The neural network learns fault conditions associated with a fault of the robot 2. The neural network learns the relationship between the state variable observed by the state observation unit 52 and the occurrence of a fault …”; [0057] “FIG. 5 illustrates views for explaining an exemplary recurrent neural network. FIG. 5 represents in (a), the time expansion of an Elman network, and in (b), the BPTT (Back Propagation Through Time) in the error backpropagation method. …”; “the relationship between the state variable and the occurrence of a fault” reads on “a correlation model … and a correlation feature”; “error backpropagation” implies that it calculates an error between a correlation model and a correlation feature and updates the correlation model; In neural network, backpropagation does error calculation for loss function and update the weights of the network model.)

Regarding claim 5
Inagaki as modified by Maity and Bryce teaches all of the limitations of claim 1 as cited above and Inagaki further teaches:
- wherein the learning unit calculates the state variable and the label data in a multilayer structure. ([0052] “FIG. 3 illustrates an exemplary neural network model. The neural network includes an input layer including 1 neurons x1, x2, x3, . . . , x1, a middle layer (hidden layer) including m neurons y1, y2, y3, . . . , ym, and an output layer including n neurons z1, z2, z3, . . . , zn. Although FIG. 3 depicts only one middle layer, two or more middle layers may be formed.”; “input layer, middle layer, output layer” reads on “multilayer structure”)

Regarding claim 6
Inagaki as modified by Maity and Bryce teaches all of the limitations of claim 1 as cited above and Inagaki further teaches:
- wherein the machine learning device is provided in a cloud server. ([0016] “According to an eighth aspect of the present invention, in the seventh aspect, the machine learning device may be located on a cloud server.”)

Regarding claim 8
Inagaki teaches
A machine learning device ([0003] “The present invention relates to a machine learning method and a machine learning device for learning fault conditions, and a fault prediction device and a fault prediction system including the machine learning device.”; “fault prediction device” reads on “fault diagnosis apparatus”) for learning a part to be repaired and/or replaced with respect to an operating situation of a motor drive apparatus to be repaired, comprising:
a state observation unit( [0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest.”) for observing at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus ( [0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.), operating environment data indicating an operating environment of the motor drive apparatus ( [0065] “The state observation unit 41 functions similarly to the state observation unit 52 described with reference to FIG. 1 and obtains a state variable reflecting the state of the robot 2 or the surrounding environment.”; ) and [operating history data indicating an operating history of the motor drive apparatus], as a state variable representing the present state of the environment ([0009] “observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment,”);
a learning unit for performing learning by associating the state variable with the label data. ([0049] “The learning unit 53 learns fault conditions in accordance with a training data set generated based on a combination of the state variable output from the state observation unit 52 and the determination data output from the determination data obtaining unit 51.”; “the determination data” reads on “the label data”)
Inagaki does not distinctly disclose
- operating history data indicating an operating history of the motor drive apparatus;
However, Maity teaches
- operating history data indicating an operating history of the motor drive apparatus; ([col 5, ln 33-37] “Inputs may include, for example, the sensor data generated by the sensors 14, platform configuration data associated with the machines 12, maintenance history information of the machines 12, logistics status of the machines 12, operating history of the machines 12, and the like.”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki with the machine operating history of Maity in order to achieve more accurate prediction of maintenance time for the parts (Maity, [Col 1, ln 30-35])
	Inagaki as modified by Maity does not distinctly disclose
- a label data acquisition unit for acquiring repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data. 
	However, Bryce teaches
- a label data acquisition unit for acquiring repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data. ([0271-0272] “assisting in determining context dependent response to a data anomaly, e.g. determining that an apparent fault detected during heating system or other maintenance is a result of a maintenance operation and needs no response; and/or presenting existing service records of repairs carried out and parts changed in the context of the appliance operation.”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki and Maity with the machine maintenance record of Bryce in order to achieve better understanding of machine status (Bryce, [0265])
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Maity in view of Bryce further in view of Buia et al. (US 2004/0078683 A1).

Regarding claim 2
Inagaki as modified by Maity and Bryce teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein the state observation unit further observes test result data indicating test results of the motor drive apparatus as a state variable.
	However, Buia teaches:
- wherein the state observation unit further observes test result data indicating test results of the motor drive apparatus as a state variable.( [0069] “Fault detector 130 may perform a test and may provide to fault object factory 110 data with the results of the performed tests. Fault detector 130 may share a host with fault diagnosis engine 101, or may reside externally as an agent.”) 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki, Maity and Bryce with the test result data of Buia in order to facilitate better understanding of the current status of device. (Buia, [0005])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Maity in view of Bryce further in view of Yasukawa et al. (US 2005/0262394 A1).

Regarding claim 3
Inagaki as modified by Maity and Bryce teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein the label data acquisition unit further acquires re-repair time data indicating an operating time until a next fault after repairing the motor drive apparatus and starting re-operation, and the next repaired and/or replaced part data indicating information on a part to be repaired and/or replaced at the next fault as label data.
	However, Yasukawa teaches:
- wherein the label data acquisition unit further acquires re-repair time data indicating an operating time until a next fault after repairing the motor drive apparatus and starting re-operation, and the next repaired and/or replaced part data indicating information on a part to be repaired and/or replaced at the next fault as label data.( [0137] “For example, the history information may have a sheet fed number (ND132) corresponding to number of printing sheets fed out to the conveyance path 52 from the paper feed tray 51, number of used years (ND134) of the image forming apparatus 1 (machine) since the installation of the image forming apparatus 1, use frequency (ND135) calculated from the sheet fed number in a unit period, component replacement information (ND136), failure and replacement frequency information (ND138), and log data (ND139) including parts replacement history and use history stored in a nonvolatile storage medium (semiconductor memory or hard disk) provided inside the image forming apparatus 1”; “failure and replacement frequency information” reads on “re-repair time data”) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Filipetti et al. “Recent Developments of Induction Motor Drives Fault Diagnosis Using AI Techniques”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SUNG W LEE/Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123